COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                            LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                          500 N. KING STREET, SUITE 11400
                                                                           WILMINGTON, DELAWARE 19801-3734


                                          September 30, 2022

     Peter J. Walsh, Jr., Esquire                           Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                              Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                          Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                              920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                             P.O. Box 636
     Potter Anderson & Corroon LLP                          Wilmington, DE 19899-0636
     1313 N. Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                     Re:    Twitter, Inc. v. Elon R. Musk et al.,
                            C.A. No. 2022-0613-KSJM

      Dear Counsel:

               This letter decision resolves the discovery issues raised by Defendants Elon R.

      Musk, X Holdings I, Inc., and X Holdings II, Inc. (“Defendants”) in their September 7,

      2022 letter, which I refer to as Defendants’ “Fifth Discovery Motion.” 1 Plaintiff Twitter,

      Inc. (“Plaintiff”) filed its opposition on September 14, 2022. 2 I issued a letter concerning




      1
          C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 422 (“Defs.’ Fifth Disc. Mot.”).
      2
          Dkt. 499 (“Opposition”).
C.A. No. 2022-0613-KSJM
September 30, 2022
Page 2 of 5

Defendants’ Fifth Discovery Motion on September 22, 2022 (the “First Letter Decision”), 3

and heard oral argument on September 27. 4

         Defendants’ Fifth Discovery Motion raised four issues. 5 Of the four, I denied one

in the First Letter Decision; 6 the parties mooted one before the September 27 hearing; 7 and

the parties then appear to have mooted another shortly after the September 27 hearing. 8

Only one issue remains—whether to compel Plaintiff to produce or log additional

documents containing the terms mDAU, UAM, or stickiness. 9

         I refer readers to the First Letter Decision, which sets out the relevant facts and

arguments concerning this issue. 10

         With respect to mDAU, Defendants argue that Plaintiff failed to produce a large

proportion of the documents its custodians possessed that contain the search term

“mDAU,” suggesting that that Plaintiff is withholding responsive documents.11


3
    Dkt. 579 (“First Letter Decision”).
4
 See Transcript of September 27, 2022 Oral Argument and Partial Rulings on
Miscellaneous Motions (“Sept. 27 Tr.”) (to be docketed).
5
    See First Letter Decision at 2 (listing four issues).
6
    First Letter Decision at 7–8.
7
    See Sept. 27 Tr. at 18:9–15.
8
    Dkt. 656; see also Sept. 27 Tr. 23:7–14, 52:3–54:4.
9
  A note regarding the terms: “mDAU” means monetizable daily active users; “UAM”
means user active minutes; and “stickiness” is a metric used by Plaintiff to calculate the
number of either DAU or mDAU relative to the corresponding Monthly Active Users
(“MAU”) equivalent.
10
     See First Letter Decision at 2–4.
11
     Opposition at 2–4.
C.A. No. 2022-0613-KSJM
September 30, 2022
Page 3 of 5

Defendants also point to Plaintiff’s previous erroneous redactions of Slack messages

discussing mDAU as further evidence of this point. 12

          As relief, Defendants ask that I compel Plaintiff to produce “all nonprivileged

documents containing the search term ‘mDAU’ within ten of the search term ‘revenue.” 13

They further request that I required Plaintiff to confirm that it has produced “all documents

containing the search term ‘mDAU’ that were sent to the board of Twitter, or C-suite

employees of Twitter, or business heads of Twitter have already been produced.” 14

          Defendants’ motion to compel Plaintiff to produce other mDAU documents is

denied. Plaintiff never agreed and I never ordered Plaintiff to produce every single

document using the term mDAU. The statistics cited by Defendants concerning responsive

documents do not give rise to an inference of discovery misconduct.

          Defendants’ request for further representations from Plaintiff is granted. During

oral argument, Plaintiff represented it had “produce[d] all documents that relate to

Twitter’s belief that mDAU is a key metric,” despite a statement to the contrary in its

opposition briefing. 15 Plaintiff also assured the court that its “instructions to the review

team were to review and to produce documents that relate to mDAU as a key metric,” 16




12
     Id. at 4–5.
13
     Sept. 27 Tr. at 34:8–12.
14
     Sept. 27 Tr. at 34:8–17.
15
     Id. at 34:20–35:14 (discussing Opposition at 7).
16
     Id. at 37:14–20.
C.A. No. 2022-0613-KSJM
September 30, 2022
Page 4 of 5

but that it “drew the line” at producing “every document that talks about mDAU.” 17

Plaintiff further represented that it “would have produced” all “board-level documents

containing a discussion of . . . mDAU.” 18 Plaintiff did not speak definitively as to whether

it had produced all “board-level communications about mDAU [and] C suite and business

head-level communications about mDAU.” 19 Plaintiff’s counsel shall file on or before

Tuesday, October 4, 2022, a narrative describing in full its efforts to collect and produce

documents concerning mDAU and addressing the concerns raised by Defendants in their

Fifth Discovery Motion.

         Defendant’s motion as to “UAM” and “stickiness” is denied. I will not rehash their

arguments here; again, they are summarized in the First Letter Decision and were detailed

during the September 27 argument. 20 The crux of Defendants’ argument is a concern that

Plaintiff’s approach results in a “judgment call” in distinguishing between documents that

merely contain the terms “UAM” or “stickiness” and those that discuss them substantively,

resulting in a narrower production than the Order entered on August 25, 2022, intended. 21

         It is understandable that a party to high-stakes litigation might be concerned over

their adversary’s judgment calls throughout discovery.         Defendants, however, have



17
     Id. at 37:21–23.
18
     Id. at 45:8–17.
19
     See Aug. 24 Tr. at 55:16–56:8.
20
     See Sept. 27 Tr. at 38:4–51:22.
21
  See id. 46:23–47:7; see also id. 49:14–50:10 (raising concerns regarding the number of
documents hitting on “stickiness” and not produced by Plaintiff).
C.A. No. 2022-0613-KSJM
September 30, 2022
Page 5 of 5

provided no compelling reason for me to share their concern. They again cite to counts of

hit percentages and documents produced in discovery. 22 The statistics are not so alarming

as to suggest misconduct, the documents produced thus far suggest that Plaintiff has

appropriately produced relevant discovery, and Plaintiff went so far as to re-review certain

categories of documents to allay any concerns. 23 Plaintiff has done enough.

         IT IS SO ORDERED.

                                            Sincerely,

                                            /s/ Kathaleen St. Jude McCormick

                                            Kathaleen St. Jude McCormick
                                            Chancellor

cc:      All counsel of record (by File & ServeXpress)




22
     See Defs.’ Fifth Disc. Mot. at 2–8; Sept. 27 Tr. at 24:24–25:4.
23
     See Sept. 27 Tr. at 44:13–20, 46:1–20, 51:14–22 (discussing re-review).